DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16697876 on November 27, 2019.
3.	Claims 17 and 22-28 have been cancelled.
4.	Claims 1-16 and 18-21 are currently pending and are considered below.

Information Disclosure Statement

5.	The information disclosure statement (IDS) submitted on January 23, 2020 and February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1 and 15 (a method and a non-transitory computer readable medium respectively) recite determine a first census-level audience size based on a third-party audience size, a third-party impression count, and a first one of a plurality of cross-demographic total census parameter values; determine a first census-level impression count based on the third-party audience size, the third-party impression count, and the first one of the plurality of cross demographic total census parameter values; determine whether the first one of the plurality of cross-demographic total census parameter values satisfies a constraint based on the first census-level impression count; and when the constraint is not satisfied: (a) discard the first one of the cross-demographic total census parameter values, and (b) select a second one of the cross-demographic total census parameter values, the second one of the cross-demographic total census parameter values to determine a second census-level audience size and a second census-level impression count to satisfy the constraint.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 20 (a system) recites determine a first census-level audience size based on a third-party audience size, a third-party impression count, and a first one of a plurality 
This judicial exception is not integrated into a practical application because the claims at best would use a computer processor with an impression count determiner and an audience size determiner performing the determining of census based audience metrics of media across multiple demographics, as such the use of a computer processor and impression count determiner and an audience size determiner and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of verifying to determine cross demographic total census parameters values satisfies constraint amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2, 3, 5, 9, 10, 12, 16 and 19, these claims recite limitations that further define the same abstract idea noted in claim 1. Therefore, they are considered patent ineligible for the reason given above.
As for claims 4, 11 and 18, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of selecting the first and second ones of the cross-demographic total census parameter values performed by a value tester, are merely tools for selecting and generating metadata. The value tester is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the 
As for claims 6, 7, 13, 14 and 21, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of determining the first one of plurality of cross-demographic total census parameter values satisfies the constraint, which can be performed by a computer processor, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (U.S. Pub. No. 2010/0185516) (hereinafter ‘Swanson’) in view of Rao et al. (U.S. Pub. No. 2015/0262207) (hereinafter ‘Rao’).

Claims 1, 8 and 15: Swanson discloses an apparatus, at least one non-transitory computer readable medium and a method to determine based audience metrics of media across multiple demographics, the apparatus comprising:
an audience size determiner to determine a first level audience size based on a third-party audience size, a third-party impression count, and a first one of a plurality of cross-demographic total parameter values, Swanson teaches a raw pool representing the number of impressions available that target a specific audience of users that share certain attributes, wherein the larger the pool, the more forecastable the size of the pool, and the larger the pool, the more easy it may be to predict the size of the pool on a future date (see at least paragraphs 0027-0031, 0049, 0056 and 0071);
an impression count determiner to determine a first census-level impression count based on the third-party audience size, the third-party impression count, and the first one of the plurality of cross demographic total parameter values, Swanson teaches generating a lattice structure of pools that represent impression inventory wherein an initial group of pools that represent impression inventory may be generated and each pool may represent impressions that are deliverable to individuals with commonly sought after attributes.  The number of impressions represented by each pools may have been determined previously by searching through all the raw pools for impression inventory that matches the target parameters of the generated pools (see at least paragraphs 0039, 0056 and 0071); and 
a verifier to: determine whether the first one of the plurality of cross-demographic total census parameter values satisfies a constraint based on the first level impression count, Swanson teaches contracts between the web site operator and advertisers may be analyzed so as to identify the most commonly specified parameter that advertisers specified in booking impression, wherein the most commonly specified attribute may be the gender, male or female, of the individual to whom the impressions were delivered.  Swanson further teaches generating a lattice structure of pools that represent impression inventory wherein an initial group of pools that represent impression inventory may be generated and each pool may represent impressions that are deliverable to individuals with commonly sought after attributes (see at least paragraphs 0049, 0056 and 0071); and when the constraint is not satisfied: (a) discard the first one of the cross-demographic total parameter values, Swanson teaches if there is not enough inventory, then the advertiser may be notified (see at least paragraphs 0044, 0071 and 0077), and (b) select a second one of the cross-demographic total parameter values, the second one of the cross-demographic total parameter values to determine a second level audience size and a second level impression count to satisfy the constraint, Swanson teaches generating a lattice structure of pools that represent impression inventory wherein an initial group of pools that represent impression inventory may be generated and each pool may represent impressions that are deliverable to individuals with commonly sought after attributes.  The number of impressions represented by each pools may have been determined previously by searching through all the raw pools for impression inventory that matches the target parameters of the generated pools (see at least paragraphs 0039, 0041, 0050, 0056 and 0071).
While Swanson teaches the limitations mentioned above, Swanson is silent on census data.  However, Rao teaches analysis of audience data, and further teaches impression count and/or audience size based on observed census data such as impression volume count (see at least paragraphs 0186, 0192-0196 and 0204).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Swanson to modify to include the census data taught by Rao in order to obtain demographic information corresponding to impressions for serving media to user media of interest.
Swanson teaches generating a lattice structure of pools that represent impression inventory wherein an initial group of pools that represent impression inventory may be generated and each pool may represent impressions that are deliverable to individuals with commonly sought after attributes.  The number of impressions represented by each pools may have been determined previously by searching through all the raw pools for impression inventory that matches the target parameters of the generated pools (see at least paragraphs 0039, 0056-0059 and 0071-0073).

Claims 3 and 10:  Swanson in view of Rao disclose the apparatus and non-transitory computer readable storage medium according to claims 1 and 8, and Swanson further teaches wherein the media is at least one of a webpage, an advertisement, or video, Swanson teaches the web page may enable specifying the desired property or properties where the advertiser may wish to place an advertisement (see at least paragraphs 0037, 0042, 0057 and 0071).

Claims 4, 11 and 18:  Swanson in view of Rao disclose the apparatus, non-transitory computer readable storage medium and a method according to claims 1, 8 and 15, and Swanson further teaches further including a value tester to select the first and second Swanson teaches the cushion associated with contracts may be optimized during off-peak times (see at least paragraphs 0056, 0071, 0078 and 0090).

Claims 5, 12 and 19:  Swanson in view of Rao disclose the apparatus, non-transitory computer readable storage medium and a method according to claims 1, 8 and 15, and Swanson further teaches wherein the third-party audience size and the third-party impression count are based on impressions of the media, Swanson teaches generating a lattice structure of pools that represent impression inventory wherein an initial group of pools that represent impression inventory may be generated and each pool may represent impressions that are deliverable to individuals with commonly sought after attributes.  The number of impressions represented by each pools may have been determined previously by searching through all the raw pools for impression inventory that matches the target parameters of the generated pools (see at least paragraphs 0039, 0056, 0059 and 0071).  Swanson does not explicitly teach impressions attributable to subscribers of a database proprietor.   However, Rao teaches service providers can access subscriber records to find users having international mobile equipment identity (IMEI) numbers matching the IMEI numbers received in the device/user identifier log (see at least paragraph 0089).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Swanson to modify to include 

Claims 6, 13 and 20:  Swanson in view of Rao disclose the apparatus and non-transitory computer readable storage medium according to claims 1, 8 and 15, and Swanson further teaches wherein the first census-level impression count corresponds to a first demographic, and the verifier is to determine that the first one of the plurality of cross-demographic total census parameter values satisfies the constraint when a sum of the first census-level impression count and second census-level impression counts corresponding to second demographics equal a census-level total impression count, Swanson teaches generating a lattice structure of pools that represent impression inventory wherein an initial group of pools that represent impression inventory may be generated and each pool may represent impressions that are deliverable to individuals with commonly sought after attributes.  The number of impressions represented by each pools may have been determined previously by searching through all the raw pools for impression inventory that matches the target parameters of the generated pools (see at least paragraphs 0039, 0045, 0046, 0056 and 0071).  

Claims 7, 14 and 21:  Swanson in view of Rao disclose the apparatus and non-transitory computer readable storage medium according to claims 6, 13 and 20, and Swanson further teaches wherein the census-level total impression count is based on first impressions of the media logged by an audience measurement entity, the audience Swanson teaches generating a lattice structure of pools that represent impression inventory wherein an initial group of pools that represent impression inventory may be generated and each pool may represent impressions that are deliverable to individuals with commonly sought after attributes.  The number of impressions represented by each pools may have been determined previously by searching through all the raw pools for impression inventory that matches the target parameters of the generated pools (see at least paragraphs 0039, 0056, 0059 and 0071).  Swanson does not explicitly teach the second impressions attributable to subscribers of the database proprietor.   However, Rao teaches service providers can access subscriber records to find users having international mobile equipment identity (IMEI) numbers matching the IMEI numbers received in the device/user identifier log (see at least paragraph 0089).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Swanson to modify to include subscribers as taught by Rao in order to deliver media for presentation in order to generate impression of the media.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        03/25/2021